PALMORE, Justice,
dissenting.
The reason I am unable to concur in the majority opinion is that I believe it is fundamentally impossible, under the orthodox principles of adverse possession, for a stranger to the record title to acquire an undivided interest in real property through joint possession of the property with the record titleholder.
Regardless of how the respondent’s possession originated — either by parol gift or otherwise — the validity of his claim depends upon its sufficiency under the principles of adverse possession. Until such time, therefore, as his possession ripened into title his father was the true owner of the whole title and he, the respondent, was a stranger to the title.
*343One of the requisites of adverse possession is that it be exclusive, as against the true owner at least. “Possession that is concurrent with that of the true owner is never exclusive.” Powell on Real Property, par. 1013[2][d] (1982).
“A possession not exclusive, but in participation with the owner or others, falls far short of that kind of adverse possession which deprives the true owner of his title ... When two persons are in possession the seisin follows the owner. Where either owned a better title than the other, the law will refer the joint occupancy to the right of such owner.” Thompson on Real Property, Sec. 2547 (1979 Replacement by John S. Grimes).
“Where two parties are in possession of real estate, neither has the exclusive, hostile possession which is a necessary element of adverse possession.” Jemison v. Belcher, Ala., 368 So.2d 849, 851 (1979).
“For adverse possession to be effective as a means of acquiring title, the possession of the adverse claimant must be such that the true owner is wholly excluded therefrom. Any sort of joint or common possession by the adverse claimant and the record owner prevents the possession of the one claiming adversely from the requisite quality of exclusiveness.” Dzuris v. Kucharik, 164 Colo. 278, 434 P.2d 414, 416 (1967).
“Where property is jointly occupied, the possession of neither occupant can be deemed adverse to the rights of the other.” Moore v. Terry, 293 Ky. 727, 170 S.W.2d 29, 31 (1943). How, then, could the occupancy of the respondent in this case be deemed to have been adverse to the exclusive title of his father?
Obviously the term “possession” applies to the land itself, as distinguished from the intangible interest called “title,” which by its nature is not susceptible of physical possession. There is no way for one person to be in the exclusive possession of a piece of land if he is sharing it with someone else. I concede that two or more people could jointly exercise exclusive possession as against another, and that in such a case each would acquire an undivided half interest, but their collective possession would be “exclusive” with respect to the owner. I realize also that under the theory that an adverse possessor’s title may be limited to the quantum of estate or title he claims, he could acquire an undivided interest. It is recognized, for example, that the title of an adverse possessor claiming only a life estate will be limited to a life estate. Consistent with the same principle, presumably, an adverse possessor claiming a half ownership would acquire no more than that, but in order to acquire any quantum of title at all he would have to maintain exclusive possession of the premises.
Brevard v. Fortune, 221 S.C. 117, 69 S.E.2d 355 (1952), is cited as an example in which an adverse possessor acquired a % undivided interest. For two reasons, however, it does not support the majority opinion here in any respect. The first is that although Brevard’s possession originated in a parol gift from the owner of a % undivided interest, it ripened into an exclusive title against all of the true owners. In other words, by his adverse possession he acquired not only the % interest of one owner but at the same time the Va interest of the remaining owners as well. The case does not stand for the proposition that an adverse possessor can acquire an undivided interest while the other undivided interests remain in the true owners.
The second material respect in which Bre-vard differs from this case is that Brevard had exclusive possession of the property. He did not share possession with anyone else, whereas in this case the respondent shared it with the record titleholder, his father.
I submit that the majority opinion makes unsound law.
STEPHENS, C.J., and O’HARA, J., concur.